Citation Nr: 0014720	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition with disfigurement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to January 
1978.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

Although the veteran requested a personal hearing, the 
hearing, scheduled for March 1999, was canceled.  

It appears that the veteran is raising the issue of service 
connection for mental illness and a detached retina.  The 
Board refers these issues to the RO for any appropriate 
action.  


REMAND

By a rating decision dated in February 1998, the RO denied 
the veteran's claim of entitlement to service connection for 
a bilateral shoulder condition with disfigurement.  
Subsequently, additional VA medical records were received.  
By rating decision dated in March 1998, the RO again denied 
the claim after considering the additional evidence but 
erroneously characterized the issue as new and material 
evidence to reopen a claim for service connection.  The RO 
found that the additional evidence was new but not material 
and that the claim was not reopened.  Notice was sent to the 
veteran a few days later.  In this regard, the Board notes 
that the RO had initially adjudicated the issue in February 
1998 and at the time of the March rating decision the veteran 
still had almost a year to file a Notice of Disagreement.  In 
May 1998, he submitted a statement that referenced the March 
1998 notice from the RO and stated that he wished to 
"reopen" his claim, noting that he disagreed with the 
decision regarding his shoulder.  Thereafter, a statement of 
the case was issued addressing the issue of whether there was 
new and material evidence to reopen the claim.  

Since the February 1998 rating decision clearly was not final 
when the March 1998 rating decision considered whether new 
and material evidence had been submitted, the evidence 
submitted subsequent to the February 1998 rating decision was 
considered under an inapplicable standard.  While the veteran 
expressed disagreement with the March decision and mentioned 
wanting to "reopen" his claim, his May 1998 statement was 
well within the time limits for appealing the initial rating 
decision and is deemed by the Board to be a Notice of 
Disagreement with the February 1998 rating decision.  

The RO's failure to consider the entire record de novo and to 
provide the veteran with the law and regulations pertaining 
to service connection may be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claim for 
service connection for a shoulder 
disability on a de novo basis and in 
light of all evidence contained in the 
claims folder, along with any other 
evidence that may be received.  If the 
claim is found to be well grounded and 
further development of the case is 
indicated, such should be accomplished. 

3.  The RO should then re-adjudicate the 
issue of service connection for a 
bilateral shoulder disorder with 
disfigurement based on all evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
containing all applicable laws and 
regulations, including those pertaining 
to service connection, and given the 
opportunity to respond thereto.  The 
veteran should be advised of the need to 
file a notice of disagreement as to any 
additional issues that may be 
adjudicated while the case is at the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


